Exhibit 10.29
(DIEBOLD LOGO) [l35443al3544300.gif]
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of
___by and between DIEBOLD, INCORPORATED, an Ohio corporation (the “Company”),
and Thomas W. Swidarski (“the Executive”);
WITNESSETH:
     WHEREAS, the Executive is a senior executive who has made and is expected
to continue to make major contributions to the profitability, growth and
financial strength of the Company and its Subsidiaries (as hereinafter defined);
     WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as that term is hereafter
defined) exists;
     WHEREAS, the Company desires to assure itself and its Subsidiaries of both
present and future continuity of management in the event of a Change in Control
and desires to establish certain minimum compensation rights for key senior
executive officers, including the Executive, applicable in the event of a Change
in Control;
     WHEREAS, the Company wishes to ensure that senior executives are not
practically disabled from discharging their duties upon a Change in Control;
     WHEREAS, this Agreement is not intended to alter materially the
compensation and benefits which the Executive could reasonably expect to receive
absent a Change in Control and, accordingly, although effective and binding as
of the date hereof, this Agreement shall become operative only upon the
occurrence of a Change in Control; and
     WHEREAS, the Executive is willing to render services on the terms and
subject to the conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of the premises, the Company and the
Executive agree as follows:
     1. Operation of Agreement: (a) This Agreement, which amends and restates
the Employment Agreement between the Company and the Executive dated
December 12, 2005, shall be effective and binding immediately upon its
execution, but, anything in this Agreement to the contrary notwithstanding, this
Agreement shall not become operative unless and until there shall have occurred
a Change in Control. For purposes of this Agreement, a “Change in Control” shall
have occurred if at any time during the Term (as that term is hereafter defined)
any of the following events shall occur:
          (i) The Company is merged or consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then-outstanding securities of such corporation or person
immediately after such transaction is held in the aggregate by the holders of
Voting Stock (as that term is hereafter defined) of the Company immediately
prior to such transaction;
          (ii) The Company sells or otherwise transfers all or substantially all
of its assets to any other corporation or other legal person, and as a result of
such sale or transfer less than a majority of the combined voting power of the
then-outstanding securities of such corporation or person immediately after such
sale or transfer is held in the aggregate by the holders of Voting Stock of the
Company immediately prior to such sale or transfer;

 



--------------------------------------------------------------------------------



 



          (iii) There is a report filed on Schedule 13D or Schedule 14D-1 (or
any successor schedule, form or report), each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing 20% or
more of the combined voting power of the then-outstanding securities entitled to
vote generally in the election of directors of the Company (“Voting Stock”);
          (iv) The Company files a report or proxy statement with the Securities
and Exchange Commission pursuant to the Exchange Act disclosing in response to
Form 8-K or Schedule 14A (or any successor schedule, form or report or item
therein) that a change in control of the Company has or may have occurred or
will or may occur in the future pursuant to any then-existing contract or
transaction; or
          (v) If during any period of two consecutive years, individuals who at
the beginning of any such period constitute the Directors of the Company cease
for any reason to constitute at least a majority thereof, unless the election,
or the nomination for election by the Company’s stockholders, of each Director
of the Company first elected during such period was approved by a vote of at
least two-thirds of the Directors of the Company then still in office who were
Directors of the Company at the beginning of any such period.
Notwithstanding the foregoing provisions of Section 1(a)(iii) or 1(a)(iv)
hereof, a “Change in Control” shall not be deemed to have occurred for purposes
of this Agreement either (i) solely because (A) the Company, (B) a Subsidiary of
the Company, or (C) any Company-sponsored employee stock ownership plan or any
other employee benefit plan of the Company, either files or becomes obligated to
file a report or a proxy statement under or in response to Schedule 13D,
Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act, disclosing beneficial ownership
by it of shares of Voting Stock, whether in excess of 20% or otherwise, or
because the Company reports that a change in control of the Company has or may
have occurred or will or may occur in the future by reason of such beneficial
ownership or (ii) solely because of a change in control of any Subsidiary by
which the Executive may be employed. Notwithstanding the foregoing provisions of
Sections 1(a)(i-iv) hereof, if, prior to any event described in
Sections 1(a)(i-iv) hereof instituted by any person not an officer or director
of the Company, or prior to any disclosed proposal instituted by any person not
an officer or director of the Company which could lead to any such event,
management proposes any restructuring of the Company which ultimately leads to
an event described in Sections 1(a)(i-iv) hereof pursuant to such management
proposal, then a “Change in Control” shall not be deemed to have occurred for
purposes of this Agreement.
          (b) Upon the occurrence of a Change in Control at any time during the
Term, this Agreement shall become immediately operative, except that in the
event that any such agreement to merge, consolidate, reorganize or sell or
otherwise transfer assets referred to in Section 1(a)(i) or 1(a)(ii) is
terminated without such merger, consolidation, reorganization or sale or
transfer having been consummated, or the person filing such Schedule 13D or
Schedule 14D-1 referred to in Section 1(a)(iii) files an amendment to such
Schedules disclosing that it no longer is the beneficial owner of securities
representing 20% or more of the Voting Stock of the Company, or the Company
reports that the change of control which it reported in the filing referred to
in Section 1(a)(iv) will not in fact occur, the Board of Directors of the
Company (the “Board”) may by notice to the Executive nullify the operation of
this Agreement by reason of such Change in Control, without prejudice to any
exercise by the Executive of his rights under this Agreement that may have
occurred prior to such nullification.
          (c) The period during which this Agreement shall be in effect (the
“Term”) shall commence as of the date hereof and shall expire as of the later of
(i) the close of business on December 31, 2011 and (ii) the expiration of the
Period of Employment (as that term is hereafter defined), provided, however,
that (A) commencing on January 1, 2009 and each January 1 thereafter, the term
of this Agreement shall automatically be extended for an additional year unless,
not later than September 30 of the immediately preceding year, the Company or
the Executive shall have given notice that it or he, as the case may be, does
not wish to have the Term extended, and (B) subject to Section 8 hereof, if, at
any time prior to a Change in Control, the Executive for any reason is no longer
an employee of the Company or a Subsidiary, thereupon the Term shall be deemed
to have expired and this Agreement shall immediately terminate and be of no
further effect.

2



--------------------------------------------------------------------------------



 



     2. Employment; Period of Employment: (a) Subject to the terms and
conditions of this Agreement, upon the occurrence of a Change in Control, the
Company shall continue the Executive in the employ of the Company and its
Subsidiaries and the Executive shall remain in such employ for the period set
forth in Section 2(b) hereof (the “Period of Employment”). During the Period of
Employment, the Executive agrees to serve in such office or offices of the
Company or any Subsidiary to which the Board or the managing authority of any
Subsidiary may from time to time elect or appoint him. Throughout the Period of
Employment, the Executive shall devote substantially all of his time during
normal business hours (subject to vacations, sick leave and other absences in
accordance with the policies of the Company and its Subsidiaries as in effect
for senior executives immediately prior to the Change in Control) to the
business and affairs of the Company and its Subsidiaries, but nothing in this
Agreement shall preclude the Executive from devoting reasonable periods of time
during normal business hours to (i) serving as a director, trustee or member of
or participant in any organization or business so long as such activity would
not constitute Competitive Activity (as that term is hereafter defined),
(ii) engaging in charitable and community activities, or (iii) managing his
personal investments.
          (b) The Period of Employment shall commence on the date of an
occurrence of a Change in Control and, subject only to the provisions of
Section 4 hereof, shall continue until the earlier of (i) the expiration of the
third anniversary of the occurrence of the Change in Control, (ii) the
Executive’s death, or (iii) the Executive’s attainment of age 65; provided,
however, that commencing on each anniversary of the Change in Control, the
Period of Employment shall automatically be extended for an additional year
unless, not later than 90 calendar days prior to such anniversary date, either
the Company or the Executive shall have given written notice to the other that
the Period of Employment shall not be so extended.
          (c) As used in this Agreement, the term “Subsidiary” means a
corporation, company or other entity (i) more than 50 percent of whose
outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) are, or (ii) which does not
have outstanding shares or securities (as may be the case in a partnership,
joint venture or unincorporated association), but more than 50 percent of whose
ownership interest representing the right generally to make decisions for such
other entity is, now or hereafter, owned or controlled, directly or indirectly,
by the Company, but such corporation, company or other entity shall be deemed to
be a Subsidiary only so long as such ownership or control exists.
     3. Compensation During Period of Employment: (a) For his services pursuant
to Section 2(a) hereof, upon the occurrence of a Change in Control, the
Executive shall receive during the Period of Employment (i) annual base salary
at a rate not less than the Executive’s annual fixed or base compensation
(payable monthly or otherwise as in effect for senior executives of the Company
immediately prior to the occurrence of a Change in Control) or such higher rate
as may be approved from time to time by the Board or the Compensation Committee
thereof (the “Committee”) (which base salary at such rate is herein referred to
as “Base Pay”) and (ii) an annual amount equal to not less than the highest
aggregate annual bonus, incentive or other payments of cash compensation in
addition to the amounts referred to in clause (i) above made or to be made in
regard to services rendered in any calendar year during the two calendar years
immediately preceding the year in which the Change in Control occurred pursuant
to any bonus, incentive, profit-sharing, performance, discretionary pay or
similar policy, plan, program or arrangement of the Company or any Subsidiary or
any successor thereto providing benefits at least as great as the benefits
payable thereunder prior to a Change in Control (“Incentive Pay”), provided,
however, that with the prior written consent of the Executive, nothing herein
shall preclude a change in the mix between Base Pay and Incentive Pay so long as
the aggregate cash compensation received by the Executive in any one calendar
year is not reduced in connection therewith or as a result thereof, and provided
further, however, that in no event shall any increase in the Executive’s
aggregate cash compensation or any portion thereof in any way diminish any other
obligation of the Company under this Agreement.
          (b) For his services pursuant to Section 2(a) hereof, during the
Period of Employment the Executive shall be a full participant in, and shall be
entitled to the perquisites, benefits and service credit for benefits as
provided under, any and all employee retirement income and welfare benefit
policies, plans, programs or arrangements in which senior executives of the
Company or its Subsidiaries participate, including without limitation any stock
option, stock purchase, stock appreciation, restricted stock grant, savings,
pension, supplemental executive retirement or other retirement income or welfare
benefit, deferred compensation, group and/or executive life, health,
medical/hospital or other insurance (whether funded by actual insurance or
self-insured by the Company or any Subsidiary), disability, salary continuation,
expense reimbursement and

3



--------------------------------------------------------------------------------



 



other employee benefit policies, plans, programs or arrangements that may now
exist or any equivalent successor policies, plans, programs or arrangements that
may be adopted hereafter by the Company or any Subsidiary providing perquisites,
benefits and service credit for benefits at least as great as are payable
thereunder prior to a Change in Control (collectively, “Employee Benefits”),
provided, however, that except as expressly provided in, and subject to the
terms of, Section 5(a)(ii) hereof, the Executive’s rights thereunder shall be
governed by the terms thereof and shall not be enlarged hereunder or otherwise
affected hereby. Subject to the proviso in the immediately preceding sentence,
if and to the extent such perquisites, benefits or service credit for benefits
are not payable or provided under any such policy, plan, program or arrangement
as a result of the amendment or termination thereof, then the Company shall
itself pay or provide therefor. Nothing in this Agreement shall preclude
improvement or enhancement of any such Employee Benefits, provided that no such
improvement shall in any way diminish any other obligation of the Company under
this Agreement.
     (c) (i) The Company has determined that the amounts payable pursuant to
this Section 3 constitute reasonable compensation for services to be rendered
during the Period of Employment. Accordingly, notwithstanding any other
provision hereof, unless such action would be expressly prohibited by applicable
law, if any amount paid or payable pursuant to this Section 3 for services to be
rendered during the Period of Employment, or pursuant to Section 5, or pursuant
to or by reason of any other agreement, policy, plan, program or arrangement
(collectively “Other Agreements”) is subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company will pay to the Executive an additional amount in cash equal to the
amount necessary to cause the aggregate remuneration received by the Executive
under this Section 3 for services to be rendered during the Period of
Employment, or Section 5, or the Other Agreements, including such additional
cash payment (net of all federal, state and local income taxes and all taxes
payable as the result of the application of Sections 280G and 4999 of the Code)
to be equal to the aggregate remuneration the Executive would have received
under this Section 3 for services to be rendered during the Period of
Employment, or Section 5, or the Other Agreements, excluding such additional
payment (net of all federal, state and local income taxes), as if Sections 280G
and 4999 of the Code (and any successor provisions thereto) had not been enacted
into law.
          (ii) Notwithstanding any other provision of this Section 3(c) to the
contrary and subject to the first paragraph of Section 5(a), the payments
described in Section 3(c)(i) shall be paid or reimbursed within five business
days after the Executive submits evidence of incurrence of such taxes and/or
expenses, provided that in all events such reimbursement will be made no later
than the end of the year following the year in which the applicable taxes are
remitted or, in the case of reimbursement of expenses incurred due to a tax
audit or litigation to which there is no remittance of taxes, no later than the
end of the year following the year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(v). Each provision of
reimbursements pursuant to this Section 3(c) shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A of the
Code. Any expense reimbursed by the Company in one taxable year in no event will
affect the amount of expenses required to be reimbursed or in-kind benefits
required to be provided by the Company in any other taxable year.
     4. Termination Following a Change in Control: (a) In the event of the
occurrence of a Change in Control, the Executive’s employment with the Company
and its Subsidiaries may be terminated by the Company and its Subsidiaries
during the Period of Employment and the Executive shall not be entitled to the
benefits provided by Section 5 hereof only upon the occurrence of one or more of
the following events:
          (i) The Executive’s death;
          (ii) If the Executive shall become permanently disabled within the
meaning of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect for senior executives of the Company and its
Subsidiaries immediately prior to the Change in Control; or
          (iii) For “Cause,” which for purposes of this Agreement shall mean
that, prior to any termination pursuant to Section 4(b) hereof, the Executive
shall have committed:

4



--------------------------------------------------------------------------------



 



          (A) an intentional act of fraud, embezzlement or theft in connection
with his duties or in the course of his employment with the Company or any
Subsidiary;
          (B) intentional wrongful damage to property of the Company or any
Subsidiary;
          (C) intentional wrongful disclosure of secret processes or
confidential information of the Company or any Subsidiary; or
          (D) intentional wrongful engagement in any competitive activity which
would constitute a material breach of the duty of loyalty (“Competitive
Activity”);
and any such act shall have been materially harmful to the Company and its
Subsidiaries taken as a whole. For purposes of this Agreement, no act, or
failure to act, on the part of the Executive shall be deemed “intentional” if it
was due primarily to an error in judgment or negligence, but shall be deemed
“intentional” only if done, or omitted to be done, by the Executive not in good
faith and without reasonable belief that his action or omission was in or not
opposed to the best interest of the Company and its Subsidiaries.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the Board then in office at
a meeting of the Board called and held for such purpose (after reasonable notice
to the Executive and an opportunity for the Executive, together with his
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive had committed an act set forth above in this
Section 4(a)(iii) and specifying the particulars thereof in detail. Nothing
herein shall limit the right of the Executive or his beneficiaries to contest
the validity or propriety of any such determination.
          (b) In the event of the occurrence of a Change in Control, during the
Period of Employment the Executive shall be entitled to the benefits as provided
in Section 5 hereof upon the occurrence of one or more of the following events:
          (i) Any termination by the Company and its Subsidiaries of the
employment of the Executive prior to the date upon which the Executive shall
have attained age 65, which termination shall be for any reason other than for
Cause or as a result of the death of the Executive or by reason of the
Executive’s disability and the actual receipt of disability benefits in
accordance with Section 4(a)(ii) hereof; or
          (ii) Termination by the Executive of his employment with the Company
and its Subsidiaries during the Period of Employment after the Change in Control
upon the occurrence of any of the following events:
          (A) Failure to elect, reelect or otherwise maintain the Executive in
the offices or positions in the Company or any Subsidiary which the Executive
held immediately prior to a Change in Control, or the removal of the Executive
as a Director of the Company (or any successor thereto) if the Executive shall
have been a Director of the Company immediately prior to the Change in Control,
or the removal of the Executive as a member of the managing authority of any
Subsidiary if the Executive shall have been a member of such body immediately
prior to the Change in Control;
          (B) A significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position or positions with the Company and its Subsidiaries which the Executive
held immediately prior to the Change in Control, a reduction in the aggregate of
the Executive’s Base Pay and Incentive Pay received from the Company and its
Subsidiaries, or the termination of the Executive’s rights to any Employee
Benefits to which he was entitled immediately prior to the Change in Control or
a reduction in scope or value thereof without the prior written consent of the
Executive, any of which is not remedied within 10 calendar days after receipt by
the Company of written notice from the Executive of such change, reduction or
termination, as the case may be;
          (C) A determination by the Executive made in good faith that as a
result of a Change in Control and a change in circumstances thereafter
significantly affecting his position, including without limitation a change in
the scope of the business or other activities for which he was responsible
immediately prior to the

5



--------------------------------------------------------------------------------



 



Change in Control, he has been rendered substantially unable to carry out, has
been substantially hindered in the performance of, or has suffered a substantial
reduction in, any of the authorities, powers, functions, responsibilities or
duties attached to the position held by the Executive immediately prior to the
Change in Control, which situation is not remedied within 10 calendar days after
written notice to the Company from the Executive of such determination;
          (D) The liquidation, dissolution, merger, consolidation or
reorganization of the Company or transfer of all or a significant portion of its
business and/or assets, unless the successor or successors (by liquidation,
merger, consolidation, reorganization or otherwise) to which all or a
significant portion of its business and/or assets have been transferred
(directly or by operation of law) shall have assumed all duties and obligations
of the Company under this Agreement pursuant to Section 10 hereof;
          (E) The Company shall relocate its principal executive offices, or the
Company or any Subsidiary shall require the Executive to have his principal
location of work changed, to any location which is in excess of 25 miles from
the location thereof immediately prior to the Change in Control or the Company
or any Subsidiary shall require the Executive to travel away from his office in
the course of discharging his responsibilities or duties hereunder significantly
more (in terms of either consecutive days or aggregate days in any calendar
year) than was required of him prior to the Change in Control without, in either
case, his prior written consent; or
          (F) Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by the Company or any successor thereto.
          (c) A termination by the Company and its Subsidiaries pursuant to
Section 4(a) hereof or by the Executive pursuant to Section 4(b) hereof shall
not affect any rights which the Executive may have pursuant to any agreement,
policy, plan, program or arrangement of the Company or any Subsidiary providing
Employee Benefits, which rights shall be governed by the terms thereof. If this
Agreement or the employment of the Executive is terminated under circumstances
in which the Executive is not entitled to any payments under Section 3 or 5
hereof, the Executive shall have no further obligation or liability to the
Company hereunder with respect to his prior or any future employment.
     5. Severance Compensation: (a) If, following the occurrence of a Change in
Control, the Company and its Subsidiaries shall terminate the Executive’s
employment during the Period of Employment other than pursuant to Section 4(a)
hereof, or if the Executive shall terminate his employment pursuant to Section
4(b) hereof, the Company shall pay to the Executive the amount specified in
Section 5(a)(i) hereof within five business days after the Termination Date (as
that term is defined in Section 5(b)); provided, however, if the Executive is a
“specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i) and using the identification methodology selected
by the Company from time to time), then amounts that otherwise would be payable
pursuant to Sections 3(c), 5(a), 5(e) and 7(a) of this Agreement (as well as any
other payment or benefit that the Executive is entitled to receive upon his
separation from service and that would be considered to be deferred compensation
under Section 409A of the Code) during the six-month period immediately
following the Termination Date will instead be paid or made available on the
earlier of the first day of the seventh month following the Executive’s
Termination Date and the Executive’s death:
          (i) In lieu of any further payments to the Executive for periods
subsequent to the Termination Date, but without affecting the rights of the
Executive referred to in Section 5(b) hereof, a lump sum payment (the “Severance
Payment”) in an amount equal to three times the Base Pay of the Executive.
          (ii) Commencing the Termination Date and continuing until the earlier
of (i) the expiration of the first anniversary of the Termination Date, (ii) the
Executive’s death, or (iii) the Executive’s attainment of age 65 (the “Benefits
Period”), the Company shall continue to provide the Executive with medical,
dental, vision, and prescription drug benefits (collectively “health benefits”)
and life insurance benefits substantially similar to those which the Executive
was receiving or entitled to receive immediately prior to the Termination Date
(and if and to the extent that such benefits shall not or cannot be paid or
provided under any policy, plan, program or arrangement of the Company or its
Subsidiaries solely due to the fact that the Executive is no longer an officer
or employee of the Company and its

6



--------------------------------------------------------------------------------



 



Subsidiaries, then the Company shall itself pay or provide for the payment to
the Executive, his dependents and beneficiaries, such health benefits and life
insurance benefits). The Executive shall pay the cost, on an after-tax basis,
for the continued health benefit coverage, on or about January 31 of the year
following the year in which the Termination Date occurs and continuing on or
about each January 31 until the year following the last year of the Benefits
Period, and, subject to the first paragraph of this Section 5(a), concurrently
therewith the Company will make a payment to the Executive such that, after
payment of all taxes incurred by the Executive as a result of the Executive’s
receipt of the continued health benefit coverage and payment by the Company, the
Executive retains an amount equal to the amount the Executive paid during the
immediately preceding calendar year for the health benefit coverage described in
this Section. Without otherwise limiting the purposes or effect of Section 6
hereof, benefits payable to the Executive pursuant to this Section 5(a)(ii) by
reason of any “welfare benefit plan” of the Company (as the term “welfare
benefit plan” is defined in Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended) shall be reduced to the extent comparable
welfare benefits are actually received by the Executive from another employer
during the Benefits Period.
          (b) For purposes of this Agreement, “Termination Date” means the date
on with the Executive incurs a “separation from service” within the meaning of
Section 409A of the Code. Each payment to be made to the Executive under the
provisions of this Agreement will be considered to be a separate payment and not
one of a series of payments for purposes of Section 409A of the Code.
          (c) There shall be no right of set-off or counterclaim in respect of
any claim, debt or obligation against any payment to or benefit for the
Executive provided for in this Agreement.
          (d) Without limiting the rights of the Executive at law or in equity,
if the Company fails to make any payment required to be made hereunder on a
timely basis, the Company shall pay interest on the amount thereof at an
annualized rate of interest equal to twelve percent (12%).
          (e) Subject to the first paragraph of Section 5(a), the Company will
pay the Executive a lump sum payment in an amount equal to the additional
benefits that the Executive would have accrued under each qualified or
nonqualified pension, profit sharing, deferred compensation or supplemental plan
maintained by the Company for the Executive’s benefit had the Executive
continued his employment with the Company for one additional year following his
Termination Date assuming the Executive was fully vested under such plans.
     6. No Mitigation Obligation: The Company hereby acknowledges that it will
be difficult, and may be impossible, for the Executive to find reasonably
comparable employment following the Termination Date. In addition, the Company
acknowledges that its severance pay plans applicable in general to its salaried
employees do not provide for mitigation, offset or reduction of any severance
payment received thereunder. Accordingly, the parties hereto expressly agree
that the payment of the severance compensation by the Company to the Executive
in accordance with the terms of this Agreement will be liquidated damages, and
that the Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise.
     7. Indemnification of Legal Fees and Expenses; Security for Payment: (a)
Indemnification of Legal Fees. It is the intent of the Company that the
Executive not be required to incur the expenses associated with the enforcement
of his rights under this Agreement by litigation or other legal action because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to the Executive hereunder. Accordingly, if it should
appear to the Executive that the Company has failed to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any litigation designed to deny, or to recover from, the Executive
the benefits intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain counsel of his
choice, at the expense of the Company as hereafter provided, to represent the
Executive in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company or any Subsidiary,
Director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and

7



--------------------------------------------------------------------------------



 



such counsel, the Company irrevocably consents to the Executive’s entering into
an attorney-client relationship with such counsel, and in that connection the
Company and the Executive agree that a confidential relationship shall exist
between the Executive and such counsel. The Company shall pay or cause to be
paid and shall be solely responsible for any and all attorneys’ and related fees
and expenses incurred by the Executive as a result of the Company’s failure to
perform this Agreement or any provision hereof or as a result of the Company or
any person contesting the validity or enforceability of this Agreement or any
provision hereof as aforesaid, provided any such reimbursement of attorneys’ and
related fees and expenses shall be made not later than December 31 of the year
following the year in which the Executive incurred the expense. In no event will
the amount of expenses so reimbursed by the Company in one year affect the
amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
          (b) Trust Agreements. To ensure that the provisions of this Agreement
can be enforced by the Executive, two agreements (“Trust Agreement” and “Trust
Agreement No. 2”) dated as of February 10, 1989, have been established between
National City Bank, a national banking association (“Trustee”) and the Company.
The Trust Agreement sets forth the terms and conditions relating to payment from
the Trust Agreement of the Severance Payment and other Employee Benefits
pursuant to Section 5(a) hereof owed by the Company, and Trust Agreement No. 2
sets forth the terms and conditions relating to payment from Trust Agreement
No. 2 of attorneys’ and related fees and expenses pursuant to Section 7(a)
hereof owed by the Company. Executive shall make demand on the Company for any
payments due Executive pursuant to Section 7(a) hereof prior to making demand
therefor on the Trustee under Trust Agreement No. 2. Payments by such Trustee
shall discharge the Company’s liability under Section 7(a) hereof only to the
extent that trust assets are used to satisfy such liability.
          (c) Obligation of the Company to Fund Trusts. Upon the earlier to
occur of (X) a Change in Control that involves a transaction that was not
approved by the Board, and was not recommended to the Company’s shareholders by
the Board, (Y) a declaration by the Board that the Trusts should be funded in
connection with a Change in Control that involves a transaction that was
approved by the Board, or was recommended to shareholders by the Board, or (Z) a
declaration by the Board that a Change in Control is imminent, the Company shall
promptly, to the extent it has not previously done so and to the extent the
amount contributed would not be treated as property transferred in connection
with the performances of services for purposes of Code Section 83, as provided
in Section 409A(b)(3) of the Code, and in any event within five (5) business
days:
          (i) transfer to the Trustee to be added to the principal of the trust
under the Trust Agreement a sum equal to the aggregate value on the date of the
Change in Control of the Severance Payment and Employee Benefits which could
become payable to Executive under the provisions of Section 5(a)(i) and
Section 5(a)(ii) hereof; provided, however, that the Company shall not be
required to transfer, in the aggregate, to the trust under the Trust Agreement a
sum in excess of the maximum amount authorized by its Board by resolutions on
February 10, 1989, which resolutions contemplate the funding of the trust under
the Trust Agreement. Any Severance Payment or other payment of Employee Benefits
by the Trustee pursuant to the Trust Agreement shall, to the extent thereof,
discharge the Company’s obligation to pay the Severance Payment and other
Employee Benefits hereunder, it being the intent of the Company that assets in
such Trust be held as security for the Company’s obligation to pay the Severance
Payment and other Employee Benefits under this Agreement; and
          (ii) transfer to the Trustee to be added to the principal of the trust
under Trust Agreement No. 2 the sum of Two Million Dollars ($2,000,000). Any
payments of attorneys’ and related fees and expenses, which are the obligation
of the Company under Section 7(a) hereof, by the Trustee pursuant to Trust
Agreement No. 2 shall, to the extent thereof, discharge the Company’s obligation
hereunder, it being the intent of the Company that such assets in such Trust be
held as security for the Company’s obligation under Section 7(a) hereof.
     8. Employment Rights: Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to any
Change in Control, provided, however, that any termination of employment of the
Executive or the removal of the Executive from such Executive’s office or
position following the commencement of any discussion with a third person that
ultimately results in a Change in Control shall be deemed to be a termination or
removal of the Executive after a Change in Control for purposes of this
Agreement.

8



--------------------------------------------------------------------------------



 



     9. Withholding of Taxes: The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.
     10. Successors and Binding Agreement: (a) The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement in form and substance satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform if no
such succession had taken place. This Agreement shall be binding upon and inure
to the benefit of the Company and any successor to the Company, including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business and/or assets of the Company whether by
purchase, merger, consolidation, reorganization or otherwise (and such successor
shall thereafter be deemed the “Company” for the purposes of this Agreement),
but shall not otherwise be assignable, transferable or delegable by the Company.
          (b) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Section 10(a) hereof. Without limiting the generality of the
foregoing, the Executive’s right to receive payments hereunder shall not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by his will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 10(c), the Company shall have no liability to
pay any amount so attempted to be assigned, transferred or delegated.
          (d) The Company and the Executive recognize that each party will have
no adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Executive hereby agree and consent that the other shall be entitled to a decree
of specific performance, mandamus or other appropriate remedy to enforce
performance of this Agreement.
     11. Notice: For all purposes of this Agreement, all communications
including without limitation notices, consents, requests or approvals, provided
for herein shall be in writing and shall be deemed to have been duly given when
delivered or five business days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Executive at his principal residence,
or to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     12. Governing Law: The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Ohio, without giving effect to the principles of conflict of laws of such State.
     13. Validity: If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
     14. Entire Agreement: This Agreement represents the entire agreement
between the parties relating to the subject matter hereof and replaces any and
all prior agreements pertaining thereto. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.
     15. Amendment: No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto

9



--------------------------------------------------------------------------------



 



at any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
     16. Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
     17. Code Section 409A Compliance: To the extent applicable, it is intended
that this Agreement comply with the provisions of Section 409A of the Code. This
Agreement will be administered in a manner consistent with this intent.
References to Section 409A of the Code will include any proposed, temporary or
final regulation, or any other formal guidance, promulgated with respect to such
section by the U.S. Department of Treasury or the Internal Revenue Service.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

            DIEBOLD, INCORPORATED
      By           Sheila M. Rutt        Vice President, Chief Human Resources
Officer     

     
 
Thomas W. Swidarski
   

10